            Case 3:18-cr-00050-HZ    Document 68   Filed 08/31/20   Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON




UNITED STATES OF AMERICA,                             3:18-cr-00050-HZ

                      Plaintiff,                      OPINION & ORDER

       v.

AMAD JAMAL POLITE,

                      Defendant.



Amy Potter
United States Attorney’s Office
405 E. 8th Avenue, Suite 2400
Eugene, OR 97401

       Attorney for Plaintiff

Gerald Needham
Office of the Public Defender
101 S.W. Main Street, Suite 1700
Portland, OR 97204

       Attorney for Defendant




1 – OPINION & ORDER
           Case 3:18-cr-00050-HZ       Document 68       Filed 08/31/20      Page 2 of 6




HERNÁNDEZ, District Judge:

       Defendant moves the Court to reduce his sentence under 18 U.S.C. § 3582(c)(1)(A)(i).

The Government opposes Defendant’s motion. For the reasons that follow, the motion is denied.

                                        BACKGROUND

       On July 11, 2018, Defendant pleaded guilty to Felon in Possession of a Firearm. Pet. &

Order Entering Guilty Plea, ECF 26. The Court sentenced Defendant to thirty-seven months

imprisonment. J. & Commitment, ECF 46. At the time of filing, Defendant’s projected release

date was February 27, 2021, with a release to a halfway house in September 2020. Def. Mot. 2–

3, ECF 54; Gov. Am. Resp. 1, ECF 61. Defendant is currently serving his sentence at FCI

Danbury.

                                          STANDARDS

       A federal district court generally “may not modify a term of imprisonment once it has

been imposed.” 18 U.S.C. § 3582(c); Dillon v. United States, 560 U.S. 817, 824–25 (2010). With

the passage of the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5191 (2018), however,

Congress authorized the district court to modify a defendant’s sentence on a motion for

compassionate release:

       [T]he court, upon motion of the Director of the Bureau of Prisons, or upon motion
       of the defendant after the defendant has fully exhausted all administrative rights to
       appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
       or the lapse of 30 days from the receipt of such a request by the warden of the
       defendant’s facility, whichever is earlier may reduce the term of imprisonment . . .
       after considering the factors set forth in section 3553(a) to the extent that they are
       applicable, if it finds that—

               (i) Extraordinary and compelling reasons warrant such a reduction; [. . . ]

               and that such a reduction is consistent with applicable policy statements
               issued by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A).



2 – OPINION & ORDER
          Case 3:18-cr-00050-HZ         Document 68       Filed 08/31/20      Page 3 of 6




       The policy statement issued by the United States Sentencing Commission identifies four

categories of extraordinary and compelling reasons: (A) the medical condition of the defendant;

(B) the age of the defendant; (C) family circumstances; and (D) other reasons, as determined by

the Director of the BOP, that amount to an extraordinary and compelling reason “other than, or

in combination with, the reasons described in subdivisions (A) through (C).” U.S.S.G. § 1B1.13

app. n. 1(A)–(D).

       The policy statement also requires the court to determine whether the circumstances

warrant a reduction (and, if so, the amount of reduction), after considering the factors set forth in

18 U.S.C. § 3553(a), and whether the defendant is a danger to the safety of any other person or to

the community. U.S.S.G. § 1B1.13(4).

       The defendant seeking a reduction of his sentence bears the burden to establish that the

defendant has exhausted his administrative remedies and that extraordinary and compelling

reasons exist to warrant a reduction of his or her sentence. 18 U.S.C. § 3582(c)(1)(A); United

States v. Greenhut, 2:18-CR-00048-CAS-1, 2020 WL 509385, at *1 (C.D. Cal. Jan. 31, 2020)

(holding that a defendant bears the burden of establishing entitlement to sentencing reduction

and citing United States v. Sprague, 135 F.3d 1301, 1306–07 (9th Cir. 1998)).

                                          DISCUSSION

       Defendant is 51 years old. He asserts that he suffers from hypertension, obesity, an

abdominal hernia, and, recently, blurred vision and heart palpitations. Def. Mot. 3. He argues

that these serious medical conditions, combined with the growing pandemic and particular

vulnerability of prisoners, provide extraordinary and compelling reasons to reduce his sentence.

       The Government originally agreed that, given Defendant’s motion, his medical records,

his lack of disciplinary records, and his anticipated release to a halfway house in September,




3 – OPINION & ORDER
         Case 3:18-cr-00050-HZ          Document 68      Filed 08/31/20     Page 4 of 6




compassionate release was appropriate. However, after filing its initial response, the Government

learned from the Bureau of Prisons (BOP) that Defendant was under investigation for his role in

introducing contraband into FCI Danbury. The BOP filed an incident report and transferred

Defendant to the Special Housing Unit. To date, the disciplinary process has not been completed.

Thus, the Government now argues that compassionate release is no longer appropriate.

       As a preliminary matter, the Court acknowledges that we are in the midst of a global

health crisis. The Court also acknowledges that prisoners are exceptionally vulnerable to

infection due to the lack of distancing and hygiene issues endemic to prison life.1 Nevertheless,

the Court cannot find that Defendant has met his burden to show that extraordinary and

compelling reasons exist to warrant a reduction of his sentence.

       According to the CDC, older adults and people with certain underlying medical

conditions are more likely to become severely ill from COVID-19.2 These conditions include

“serious heart conditions, such as heart failure, coronary artery disease, or cardiomyopathies,”

and obesity.3 The CDC has also identified conditions that may increase the risk for severe illness

from COVID-19.4 These conditions include asthma (moderate-to-severe), hypertension or high

blood pressure, and type 1 diabetes.5



1
  Guidance for Correctional & Detention Facilities, Centers for Disease Control and Prevention,
https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-
correctinal-detention.html (last updated July 22, 2020).
2
  People at Increased Risk of Severe Illness, Centers for Disease Control and Prevention,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-increased-
risk.html (last updated June 25, 2020).
3
  People with Certain Medical Conditions, Centers for Disease Control and Prevention,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html (last updated Aug. 14, 2020).
4
  Id.
5
  Id. Conditions listed as likely to increase the risk of severe illness from COVID-19 are
supported by the “strongest and most consistent evidence,” defined as “consistent evidence from


4 – OPINION & ORDER
          Case 3:18-cr-00050-HZ         Document 68       Filed 08/31/20      Page 5 of 6




       Here, Defendant, at 51, is younger than the high-risk group identified by the CDC. While

the CDC lists obesity as a condition likely to increase the severity of COVID-19, the evidence is

mixed as to hypertension. Moreover, the outbreak at FCI Danbury now appears to be generally

well controlled; as of August 21, 2020, with a population of 809 inmates, the facility is reporting

that no inmates and only one staff member are currently infected.6

       Additionally, the Court notes, in its consideration of the section 3553(a) factors, that there

is some new evidence that Defendant is involved in ongoing criminal activity. Given this new

evidence, and the fact that Defendant has otherwise failed to show extraordinary and compelling

reasons for his release, the Court finds that a reduction in sentence is not appropriate.

//

//

//

//

//

//

//

//

//



multiple small studies or a strong association from a large study.” Scientific Evidence for
Conditions that Increase Risk of Severe Illness, Centers for Disease Control and Prevention,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/evidence-table.html (last
updated July 28, 2020). Conditions that may increase the risk for severe illness from COVID-19
are supported by mixed evidence, defined as “multiple studies that reached different conclusions
about risk associated with a condition,” or limited evidence, defined as “consistent evidence
from a small number of studies.” Id.
6
  COVID-19 Coronavirus, Federal Bureau of Prisons, https://www.bop.gov/coronavirus/ (last
visited Aug. 21, 2020).


5 – OPINION & ORDER
         Case 3:18-cr-00050-HZ        Document 68       Filed 08/31/20     Page 6 of 6




                                        CONCLUSION

       The Court DENIES Defendant’s Motion to Reduce Sentence Pursuant to 18 U.S.C. §

3582(c)(1)(A)(i) [48][54] without prejudice and with leave to seek reconsideration if

circumstances change.

       IT IS SO ORDERED.



       DATED:_______________________.
                 August 31, 2020




                                                    MARCO A. HERNÁNDEZ
                                                    United States District Judge




6 – OPINION & ORDER
